UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6029



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES T. FRENCH, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-95-64-JHM)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. French, Sr., Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James T. French, Sr., seeks to appeal the district court’s

order denying his motion filed pursuant to Rule 12(b)(2)               of the

Federal Rules of Criminal Procedure.           We have reviewed the record

and   the   district   court   order   and    find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. French, No. CR-95-64-JHM (W.D. Va. Nov. 19, 2001).

We also deny French’s motion for appointment of counsel and for a

copy of the record on appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   AFFIRMED




                                       2